NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



STICKY HOLSTERS, INC., and       )
MICHAEL J. CHRISTOFF,            )
                                 )
           Petitioners,          )
                                 )
v.                               )                  Case No. 2D18-47
                                 )
ALBERT J. WAGNER,                )
                                 )
           Respondent.           )
________________________________ )

Opinion filed June 15, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Collier County; James
R. Shenko, Judge.

Kevin L. Dees of Older Lundy & Alvarez,
Tampa, for Petitioners.

Joseph A. Davidow of Willis & Davidow,
LLC, Naples, for Respondent.



PER CURIAM.


             Dismissed.


NORTHCUTT, KHOUZAM, and CRENSHAW, JJ., Concur.